                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


JAMIE LEE ANDREWS, as Surviving
Spouse of MICAH LEE ANDREWS,
Deceased, and JAMIE LEE ANDREWS,             CIVIL ACTION FILE NO.
as Administrator of the Estate of
MICAH LEE ANDREWS, Deceased,                 1:14-cv-3432-SCJ


     Plaintiff,

v.

AUTOLIV JAPAN, LTD.,

     Defendant.




                                        ORDER

        The Court will hold a pretrial conference for the above-stated case on

WEDNESDAY, MAY 13, 2020 AT 10:00 A.M. (Courtroom 1907, Richard B.

Russell Federal Building, Atlanta, Georgia). Counsel of record shall be prepared

to discuss any outstanding pretrial matters, the proposed pretrial order (Doc.

No. [358]), estimated trial length, and availability dates for the non-jury trial of

this case.
IT IS SO ORDERED this 12th day of March, 2020.



                            s/Steve C. Jones____________________
                            HONORABLE STEVE C. JONES
                            UNITED STATES DISTRICT JUDGE




                            2
